            Case 3:18-cv-05945-VC Document 150 Filed 12/27/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 SOCIAL TECHNOLOGIES LLC,                              Case No. 18-cv-05945-VC
                 Plaintiff,
                                                       ORDER GRANTING MOTION TO
          v.                                           DISMISS CLAIM WITHOUT
                                                       PREJUDICE; DIRECTING PARTIES
 APPLE INC.,                                           TO FILE LETTER BRIEF RE
                                                       MOOTNESS
                 Defendant.
                                                       Re: Dkt. Nos. 147


        Apple’s motion to dismiss its infringement claims without prejudice is granted. Fed. R.

Civ. P. 41(a)(2). The parties are ordered (i) to meet and confer on whether Social Tech still

intends to press its claim for a declaration of non-infringement and (ii) if so, to file a joint letter

brief outlining the parties’ respective views on mootness (limited to three pages each) by January

10, 2020.

        IT IS SO ORDERED.
Dated: December 27, 2019
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
